Title: To George Washington from Peter Scull, 18–19 June 1779
From: Scull, Peter
To: Washington, George


        
          Sir
          War-Office [Philadelphia] 18[–19]th June 1779.
        
        A Captain Featherstone of the 21st british regiment, is one of the gentlemen mentioned in the list of officers, forwarded to your Excellency by General Thompson for exchange on parole. He yesterday arrived in this city with the inclosed letter from Colonel Bland; and is

anxious to have your Excellency’s determination on his case. He is directed by the board to continue here ’till favour’d with your answer.
        I transmit your Excellency by order of the board, a petition of Cap. Judd of the 3d Connecticut regiment; and a return of Col. Brodhead’s officers—With respect to the latter, the board would be glad to be favoured with it, if it meets with your approbation, and you think the commissions ought to issue. I have the honour to be with the highest respect Your Excellency’s very hb. serv.
        
          P. Scull Secretary
        
        
          19th June. Since writing the foregoing Captain Featherstone is ordered by Congress to remain at Mount-holly in Jersey ’till your Excellency’s pleasure is known.
        
      